Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE

	In claims 1, 9, 16, the recitations of “a working fluid circulating in a closed cycle path through, in sequence, the compressor, the recuperator, the hot side heat exchanger, the turbine, the recuperator, the cooling heat exchanger, and the cold side heat exchanger in a discharge mode and the compressor, the hot- side heat exchanger, the recuperator, the turbine, the cold-side heat exchanger, and the recuperator in a charge mode, wherein the cooling heat exchanger is configured to remove heat from the working fluid”, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 9, 16, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 1, 9, 16 and their dependent claims are allowable.  The closest reference is US 8833079 (Smith) that discloses the overall system including a closed cycle in sequence, a compressor 1, a recuperator 8, a hot heat exchanger 14, a cold heat exchanger 14, and a cooling heat exchanger 12, BUT without the recitations noted above.  It would not have been obvious to modify Smith to come up with the claimed invention without impermissible hindsight reconstruction.

Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi, can be reached on (571) 270-7878.  
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
7/20/2022